IN THE SUPREME COURT OF PENNSYLVANIA


In the Matter of                          :   No. 1701 Disciplinary Docket No. 3
                                          :
MARC D. MANOFF                            :   No. 10 DB 2011
                                          :
                                          :   Attorney Registration No. 53927
                                          :
PETITION FOR REINSTATEMENT                :   (Chester County)


                                       ORDER

PER CURIAM
       AND NOW, this 17th day of August, 2018, the Request for Expedited

Consideration is denied and the Petition for Reinstatement is granted. Petitioner is

directed to pay the expenses incurred by the Board in the investigation and processing

of the Petition for Reinstatement. See Pa.R.D.E. 218(f).